Citation Nr: 1531311	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 












INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1979 to March 2006.  The Veteran's decorations for his active service include a Combat Action Ribbon (CAR).  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Albuquerque, New Mexico.  In September 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss disability for additional development.  The case has now been returned to the Board for further appellate action.

The Board acknowledges that the issues of entitlement to service connection for right and left hip disabilities and of entitlement to increased ratings for right and left lower extremity polyneuropathy with restless leg syndrome, Hashimoto's thyroiditis, and a right thumb disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that additional development on those issues is required and that the Agency of Original Jurisdiction (AOJ) may still be in the process of conducting such development.  As such, the Board will not accept jurisdiction of those issues at this time.  However, those issues will be the subject of a subsequent Board decision if otherwise in order.

The issue of entitlement to service connection for tinnitus was raised by the January 2015 VA audiology evaluation, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction to decide that issue, and it is referred to the AOJ for the appropriate action.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that he was regularly exposed to hazardous noise in the course of his duties as an infantry machine gunner and a parachute jumper, and as a result of his combat service in Iraq.  He reported exposure to large and small arms fire noise, large engine aircraft noise, and extreme high wind and pressure noise while parachuting.  

Review of the Veteran's service personnel records (SPRs) shows that he was in fact a parachutist and a machine gunner during his active service.  Further, he was awarded a CAR, confirming his combat service while in Iraq.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  

Review of the Veteran's service treatment records (STRs) shows that his hearing acuity varied significantly while he was in active service.  In fact, he was found to have right ear hearing loss for VA purposes in a June 2004 audiogram.  At that time, the threshold levels in his left ear were also very close to those required to show left ear hearing loss for VA purposes. 

Regardless, the Veteran has asserted that he first experienced symptoms of decreased hearing acuity while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

The Veteran was afforded a VA audiology evaluation in June 2006, at which time he reported the noise exposure described above.  Based on audiogram testing at that time, the Veteran was not found to have bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

In January 2015, the Veteran was afforded another VA audiology evaluation.  At that time, he was found to have bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in active service.  In this regard, the examiner noted that a September 2005 report by the Institute of Medicine found that, based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner further noted that the report found that there were insufficient scientific bases to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner also noted that the Veteran had no significant shift in hearing levels greater than normal measurement variability during active service and that there was no record of complaint or treatment for bilateral hearing loss in the STRs.  

The Board finds the January 2015 VA opinion to be inadequate.  In this regard, the examiner appears to have misrepresented the record when accounting for findings in the Veteran's STRs.  Specifically, the examiner failed to address the significant variance displayed in the Veteran's hearing acuity during his 27 years of active service.  Further, the examiner did not appear to consider the fact that the Veteran was actually found to have right ear hearing loss for VA purposes while he was in active service.  Additionally, the examiner relied heavily on a study by the Institute of Medicine, which based on a reading of that report, found delayed onset noise induced hearing loss to be unlikely.  However, this again failed to take into account the Veteran's decreased hearing acuity in service.  As the January 2015 VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection for bilateral hearing loss.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board concedes that the Veteran had significant noise exposure in active service.  The VA medical opinion of record is not a competent opinion against the claim as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion reached.  The Veteran has competently and credibly reported a decrease in hearing acuity during service (following noise exposure), and he had hearing acuity that varied significantly while he was in active service, to include a June 2004 audiogram which showed right ear hearing loss for VA purposes.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of hearing loss that constitutes a disability for VA purposes.  See, e.g., 38 C.F.R. § 3.385 (2014).

The evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


